Exhibit 10.35
EQUITY INTEREST PLEDGE AGREEMENT
(CHINESE CHARACTERS) [c17382c17382305.gif]
This Equity Interest Pledge Agreement (the “Agreement”) is entered into by and
between the following Parties effective as of May 9, 2011.
(CHINESE CHARACTERS) [c17382c17382306.gif]
Pledgee: Taian Yisheng Management & Consulting Co., Ltd., a wholly foreign-owned
enterprise duly established and valid existing under the laws of the People’s
Republic of China (“PRC”). Registered Address: Ruixing industry park, Dongping
County, Shandong Province, China.
(CHINESE CHARACTERS) [c17382c17382307.gif] (CHINESE CHARACTERS)
[c17382c17382309.gif] (CHINESE CHARACTERS) [c17382c17382308.gif] (CHINESE
CHARACTERS) [c17382c17382310.gif]

     
Pledgor:
  Mr. Wang Xuchun
 
   
 
  Mr. Huang Lingfa
 
   
 
  Mr. Qiao Binglong
 
   
 
  Mr. Wang Guo
 
   
() [c17382c17382311.gif]
  () [c17382c17382312.gif]

WHEREAS, Plegdee is a wholly foreign-owned enterprise duly established and valid
existing in Dongping County under the laws of the PRC. With the approval of
relevant PRC authorities, it is permitted to engage in consultation of
enterprise management, technological services and business affairs. Pledgee and
Shandong Xiangrui Pharmacy Co., Ltd. (the “Company”), entered into an Exclusive
Technical and Consulting Service Agreement effective as of May 9, 2011 (the
“Service Agreement”).
(CHINESE CHARACTERS) [c17382c17382313.gif]
WHEREAS, Pledgor collectively hold a 100% equity interest in the Company.
(CHINESE CHARACTERS) [c17382c17382314.gif]
WHEREAS, in order to ensure that Pledgee collects the Consulting Service Fee (as
such term is defined in the Service Agreement) from the Company, Pledgor is
willing to pledge all of its equity interest in the Company as security.
(CHINESE CHARACTERS) [c17382c17382315.gif]

 

 



--------------------------------------------------------------------------------



 



NOW THEREFORE, intending to be bound hereby and for good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
Parties hereto agree as follows:
(CHINESE CHARACTERS) [c17382c17382316.gif]
ARTICLE I
(CHINESE CHARACTERS) [c17382c17382317.gif]
DEFINITIONS
(CHINESE CHARACTERS) [c17382c17382318.gif]
Unless it is otherwise stipulated, for the purpose of this Agreement, the
following terms shall have the following meanings:
(CHINESE CHARACTERS) [c17382c17382319.gif]

1.1   Pledge shall have the full meaning assigned to that term in Article II of
this Agreement.
  1.1   (CHINESE CHARACTERS) [c17382c17382320.gif]

1.2   Equity Interest shall mean the 100% equity interest in the Company
collectively held by Pledgee and all equity interests of the Company held by any
other Pledgee from time to time.   1.2   (CHINESE CHARACTERS)
[c17382c17382321.gif]

1.3   Rate of Pledge shall mean the ratio between the value of the Pledge under
this Agreement to the Consulting Service Fee under the Service Agreement.   1.3
  (CHINESE CHARACTERS) [c17382c17382322.gif]

1.4   Term of Pledge shall mean the period provided for under Article 3.2
hereunder.   1.4   (CHINESE CHARACTERS) [c17382c17382323.gif]   1.5   Service
Agreement shall have the meaning assigned to that form in the recitals to this
Agreement.   1.5   (CHINESE CHARACTERS) [c17382c17382324.gif]   1.6   Event of
Default shall mean any event in accordance with Article 7 hereunder.   1.6  
(CHINESE CHARACTERS) [c17382c17382325.gif]

1.7   Notice of Default shall mean the notice of default issued by Pledgee in
accordance with this Agreement.   1.7   (CHINESE CHARACTERS)
[c17382c17382326.gif]

 

2



--------------------------------------------------------------------------------



 



ARTICLE II
(CHINESE CHARACTERS) [c17382c17382327.gif]
PLEDGE
(CHINESE CHARACTERS) [c17382c17382328.gif]

2.1   Pledgor pledges the Equity Interest in the Company as security for the
payment of the Consulting Service Fee payable to Pledgee under the Service
Agreement (the “Pledge”).   2.1   (CHINESE CHARACTERS) [c17382c17382329.gif]

2.2   Pledgee, by virtue of the Pledge, shall be entitled to have priority in
receiving any payment or proceeds from the auction or sale of the Equity
Interest pledged by Pledgor to Pledgee.   2.2   (CHINESE CHARACTERS)
[c17382c17382330.gif]

ARTICLE III
(CHINESE CHARACTERS) [c17382c17382331.gif]
RATE OF PLEDGE AND TERM OF PLEDGE
(CHINESE CHARACTERS) [c17382c17382332.gif]

3.1   The Rate of Pledge: The Rate of Pledge shall be 100% under this Agreement.
  3.1   (CHINESE CHARACTERS) [c17382c17382333.gif]   3.2   The Term of Pledge:  
3.2   (CHINESE CHARACTERS) [c17382c17382334.gif]

  3.2.1   The Pledge shall be estiblished as of the date that the Pledge is
recorded in the administration of industry and commerce and shall remain
effective so long as the record remains in effect.     3.2.1   (CHINESE
CHARACTERS) [c17382c17382335.gif]

  3.2.2   During the term of Pledge, Pledgee shall be entitled to foreclose on
the Pledge in accordance with this Agreement in the event that the Company fails
to pay the Consulting Service Fee in accordance with the Service Agreement.    
3.2.2   (CHINESE CHARACTERS) [c17382c17382336.gif]

ARTICLE IV
(CHINESE CHARACTERS) [c17382c17382337.gif]
REGISTRATION OF PLEDGE
(CHINESE CHARACTERS) [c17382c17382338.gif]

4.1   Pledgor and Pledgee shall file the Pledge registration with the local
administration of industry and commerce within 30 days after the date of this
Agreement.

4.1   (CHINESE CHARACTERS) [c17382c17382339.gif]

 

3



--------------------------------------------------------------------------------



 



4.2   Pledgee shall be entitled to collect any dividends from the Equity
Interest during the term of the Pledge.   4.2   (CHINESE CHARACTERS)
[c17382c17382340.gif]

ARTICLE V
(CHINESE CHARACTERS) [c17382c17382341.gif]
REPRESENTATIONS AND WARRANTIES OF PLEDGOR
(CHINESE CHARACTERS) [c17382c17382342.gif]

5.1   Pledgor is the legal owner of the Equity Interest.   5.1   (CHINESE
CHARACTERS) [c17382c17382343.gif]   5.2   At any time Pledgee exercises its
right under this Agreement, it shall be free from any interference.   5.2  
(CHINESE CHARACTERS) [c17382c17382344.gif]   5.3   Pledgee has the right to
exercise or transfer the Pledge in accordance with this Agreement.   5.3  
(CHINESE CHARACTERS) [c17382c17382345.gif]   5.4   Pledgor shall not pledge or
encumber the Equity Interest to any other person except for Pledgee.   5.4  
(CHINESE CHARACTERS) [c17382c17382346.gif]

ARTICLE VI
(CHINESE CHARACTERS) [c17382c17382347.gif]
COVENANTS OF PLEDGOR
(CHINESE CHARACTERS) [c17382c17382348.gif]

6.1   During the term of this Agreement, Pledgor covenants to Pledgee as
follows:
  6.1   (CHINESE CHARACTERS) [c17382c17382349.gif]

  6.1.1   Except for the transfer of the Equity Interest by Pledgor, Pledgee and
the Company as contemplated by the Exclusive Equity Interest Purchase Agreement
entered into by and among Pledgor, Pledgee and the Company, Pledgor shall not
transfer or assign the Equity Interest or create or permit to be created any
pledge which may have an adverse affect on the rights or benefits of Pledgee
without prior written consent from Pledgee.     6.1.1   (CHINESE CHARACTERS)
[c17382c17382350.gif]

  6.1.2   Pledgor shall comply with all laws and regulations with respect to the
right of Pledge, present Pledgee any notices, orders or suggestions relating to
the Pledge issued or made by a relevant authority after receiving such notices,
orders or suggestions and comply with such notices, orders or suggestions or
object to the foregoing matters at the reasonable request of Pledgee or with the
written consent of Pledgee.

  6.1.2   (CHINESE CHARACTERS) [c17382c17382351.gif] (CHINESE CHARACTERS)
[c17382c17382352.gif]

 

4



--------------------------------------------------------------------------------



 



  6.1.3   Pledgor shall timely notify Pledgee of any events or the receipt of
any notice which may affect the Equity Interest or any part of its right, which
may change any of Pledgor’s covenants and obligations under this Agreement or
which may affect Pledgor’s performance of its obligations under this Agreement.
    6.1.3   (CHINESE CHARACTERS) [c17382c17382353.gif]

6.2   Pledgor agrees that Pledgee’s right to exercise the Pledge shall not be
suspended or hampered through any legal procedure instituted by Pledgor, any
successors of Pledgor or any person authorized by Pledgor.   6.2   (CHINESE
CHARACTERS) [c17382c17382354.gif]

6.3   Pledgor warrants to execute in good faith and cause other parties who may
have any interest in the Pledge to execute all title certificates, contracts or
other documents, and/or perform and cause other parties who have interests to
take action as required by Pledgee and provide access to exercise the rights and
authorization vested in Pledgee under this Agreement, and execute all the
documents with respect to the Equity Interest and promptly provide all the
notices, orders and decisions related to the Equity Interest and deemed
necessary by Pledgee to Pledgee within a reasonable time.   6.3   (CHINESE
CHARACTERS) [c17382c17382355.gif]

6.4   Pledgor warrants that it will comply with and perform all the guarantees,
covenants, agreements, representations and conditions hereunder for the benefit
of Pledgee. Pledgor shall compensate Pledgee for all losses suffered in the
event that Pledgor does not fully perform its guarantees, covenants, agreements,
representations or conditions hereunder and causes any damage to Pledgee.   6.4
  (CHINESE CHARACTERS) [c17382c17382356.gif]

ARTICLE VII
(CHINESE CHARACTERS) [c17382c17382357.gif]
EVENTS OF DEFAULT
(CHINESE CHARACTERS) [c17382c17382358.gif]
7.1 The occurrence of any of the events listed below shall be deemed as an Event
of Default:

7.1 (CHINESE CHARACTERS) [c17382c17382359.gif]

  7.1.1   Failure by the Company to make full payment of the Consulting Service
Fee, as provided under the Service Agreement.

  7.1.1   (CHINESE CHARACTERS) [c17382c17382360.gif]

 

5



--------------------------------------------------------------------------------



 



  7.1.2   Pledgor makes any material misleading or fraudulent representations or
warranties under Article 5 herein.     7.1.2   (CHINESE CHARACTERS)
[c17382c17382361.gif]     7.1.3   Pledgor violates any of the covenants under
Article 6 herein.     7.1.3   (CHINESE CHARACTERS) [c17382c17382362.gif]    
7.1.4   Pledgor violates any of the terms or conditions hereof.     7.1.4  
(CHINESE CHARACTERS) [c17382c17382363.gif]

  7.1.5   Pledgor waives the pledged Equity Interest or transfers or assigns the
pledged Equity Interest without the prior written consent of Pledgee, except as
provided in Article 6.1.1 in this Agreement.     7.1.5   (CHINESE CHARACTERS)
[c17382c17382364.gif]

  7.1.6   Any loan, security, compensation, covenant or other compensation
liability of Pledgor (i) is required to be paid or performed in advance because
of an event of default thereunder; or (ii) is due but cannot be paid or
performed, which makes Pledgee reasonably believe Pledgor’s capability of
performing under this Agreement has been affected.     7.1.6   (CHINESE
CHARACTERS) [c17382c17382365.gif]     7.1.7   Pledgor is incapable of paying its
general debt or other debt.     7.1.7   (CHINESE CHARACTERS)
[c17382c17382366.gif]

  7.1.8   The promulgation of relevant laws makes the performance of this
Agreement illegal or makes Pledgor unable to perform its obligations under this
Agreement.     7.1.8   (CHINESE CHARACTERS) [c17382c17382367.gif]

  7.1.9   The withdrawal, suspension, invalidation or material revision of any
approval, permit or authorization from the relevant authorities needed to
perform or validate this Agreement.     7.1.9   (CHINESE CHARACTERS)
[c17382c17382368.gif]

  7.1.10   Any adverse change in the property of Pledgor that causes Pledgee to
reasonably believe that Pledgor may be unable to perform its obligations
hereunder.     7.1.10   (CHINESE CHARACTERS) [c17382c17382369.gif]

  7.1.11   The inability or refusal by any successor or assignee of the Company
to pay the amounts due under the Service Agreement.     7.1.11   (CHINESE
CHARACTERS) [c17382c17382370.gif]

  7.1.12   The occurrence of any other circumstances whereby Pledgee becomes
incapable of exercising its right to foreclose on the Pledge.     7.1.12  
(CHINESE CHARACTERS) [c17382c17382371.gif]

 

6



--------------------------------------------------------------------------------



 



7.2   Pledgor must immediately notify Pledgee in writing if Pledgor knows or is
aware of any event stipulated in Article 7.1 or events that may reasonably lead
to any event stipulated in Article 7.1.   7.2   (CHINESE CHARACTERS)
[c17382c17382372.gif]

7.3   Unless the event of default stipulated in Article 7.1 has been remedied to
Pledgee’s sole and absolute satisfaction, Pledgee may (i) give a written notice
of default to Pledgor and require Pledgor to immediately make full payment of
the outstanding Consulting Service Fee under the Service Agreement and other
payables or (ii) foreclose on the Pledge in accordance with Article 8 herein.  
7.3   (CHINESE CHARACTERS) [c17382c17382373.gif]

ARTICLE VIII
(CHINESE CHARACTERS) [c17382c17382374.gif]
EXERCISE OF THE RIGHT OF THE PLEDGE
(CHINESE CHARACTERS) [c17382c17382375.gif]

8.1   Prior to full payment of the Consulting Service Fee under the Service
Agreement, Pledgor shall not transfer or assign the Equity Interest without
prior written approval from Pledgee.   8.1   (CHINESE CHARACTERS)
[c17382c17382376.gif]

8.2   Pledgee shall give Notice of Default to Pledgor when Pledgee exercises its
right to foreclose on the Pledge.   8.2   (CHINESE CHARACTERS)
[c17382c17382377.gif]

8.3   Subject to Article 7.3 herein, Pledgee may exercise the right to foreclose
on the Pledge at any time following written Notice of Default.   8.3   (CHINESE
CHARACTERS) [c17382c17382378.gif]

8.4   Pledgee is entitled to priority receipt of any payment or proceeds from
the auction or sale of all or part of the Equity Interest pledged herein in
accordance with applicable law until the outstanding Consulting Service Fee and
all other payables under the Service Agreement are fully repaid.   8.4  
(CHINESE CHARACTERS) [c17382c17382379.gif]

8.5   Pledgor shall not hinder Pledgee from foreclosing on the Pledge in
accordance with this Agreement and shall give necessary assistance so that
Pledgee may effectively realize the value of the Pledge.   8.5   (CHINESE
CHARACTERS) [c17382c17382380.gif]

 

7



--------------------------------------------------------------------------------



 



ARTICLE IX
(CHINESE CHARACTERS) [c17382c17382380a.gif]
TRANSFER OR ASSIGNMENT
(CHINESE CHARACTERS) [c17382c17382381.gif]

9.1   Pledgor shall not grant or transfer its rights or obligations hereunder
without prior written consent from Pledgee.   9.1   (CHINESE CHARACTERS)
[c17382c17382382.gif]   9.2   This Agreement shall be binding upon Pledgor and
the successors of Pledgor.
  9.2   (CHINESE CHARACTERS) [c17382c17382383.gif]

9.3   Pledgee may transfer or assign all or any rights and obligations under the
Service Agreement to any person (natural person or legal entity) at any time.
Any assignee shall enjoy and undertake the same rights and obligations herein of
Pledgee as if the assignee is a party hereto. To the extent Pledgee transfers or
assigns its rights and obligations under the Service Agreement, at the request
of Pledgee, Pledgor shall execute the relevant agreements and/or documents with
respect to such transfer or assignment.   9.3   (CHINESE CHARACTERS)
[c17382c17382384.gif]

9.4   Upon Pledgee’s transfer or assignment, the new parties to the Pledge shall
re-execute a Pledge contract.   9.4   (CHINESE CHARACTERS) [c17382c17382385.gif]

ARTICLE X
(CHINESE CHARACTERS) [c17382c17382386.gif]
TERMINATION
(CHINESE CHARACTERS) [c17382c17382387.gif]

10.1   This Agreement shall expire on the date that is twenty-five (25) years
following the date hereof, and this Agreement may be extended prior to
termination upon written agreement executed by each Party.   10.1   (CHINESE
CHARACTERS) [c17382c17382387a.gif]

ARTICLE XI
(CHINESE CHARACTERS) [c17382c17382388.gif]
FORMALITIES FEES AND OTHER EXPENSES
(CHINESE CHARACTERS) [c17382c17382389.gif]

11.1   Pledgor shall be responsible for all fees and actual expenditures in
relation to this Agreement, including, but not limited to, legal fees, costs of
production, stamp tax and any other taxes and charges. If Pledgee pays the
relevant taxes in accordance with the laws, Pledgor shall fully reimburse
Pledgee for any such taxes it pays.

11.1   (CHINESE CHARACTERS) [c17382c17382390.gif]

 

8



--------------------------------------------------------------------------------



 



11.2   Pledgor shall be responsible for all fees, including, but not limited to,
any taxes, formalities fees, management fees, litigation fees, attorney’s fees,
and various insurance premiums in connection with disposition of the Pledge,
incurred by Pledgor as a result of the failure of Pledgor to pay any payable
taxes, fees or charges in accordance with this Agreement, or as a result of the
fact that Pledgee has recourse to any foregoing taxes, charges or fees by any
means or for any other reasons.   11.2   (CHINESE CHARACTERS)
[c17382c17382391.gif]

ARTICLE XII
(CHINESE CHARACTERS) [c17382c17382392.gif]
FORCE MAJEURE
(CHINESE CHARACTERS) [c17382c17382393.gif]

12.1   If the fulfillment of this Agreement is delayed or blocked due to a Force
Majeure Event (as defined below), the Party affected by such a Force Majeure
Event shall be free from any obligation to the extent of such delay or holdback.
As used herein, the term “Force Majeure Event” shall mean any event which is out
of the control of either Party, and which is unavoidable or insurmountable even
if the Party affected by such event paid reasonable attention to it. A Force
Majeure Event shall include, but not be limited to, government actions, natural
disaster, fire, explosion, typhoons, floods, earthquakes, tide, lightning or
war. However, any lack of credit, assets or financing shall not be deemed a
Force Majeure Event. The Party claiming the occurrence of a Force Majeure Event
shall inform the other Party and provide the other Party with the steps of
fulfilling the obligations of this Agreement.   12.1   (CHINESE CHARACTERS)
[c17382c17382394.gif]

12.2   The Party affected by such a Force Majeure Event shall be free from any
obligation under this Agreement to the extent it is delayed or impeded provided
that the Party affected by such a Force Majeure Event has made reasonable
endeavors to perform the Agreement. Upon termination of the Force Majeure Event,
the Parties agree to use reasonable best efforts to complete the transactions
contemplated by this Agreement.   12.2   (CHINESE CHARACTERS)
[c17382c17382395.gif]

 

9



--------------------------------------------------------------------------------



 



ARTICLE XIII
(CHINESE CHARACTERS) [c17382c17382396.gif]
DISPUTE SETTLEMENT
(CHINESE CHARACTERS) [c17382c17382397.gif]

13.1   This Agreement shall be governed by and construed in all respects in
accordance with the laws of the PRC.   13.1   (CHINESE CHARACTERS)
[c17382c17382398.gif]

13.2   The Parties shall strive to settle any dispute arising from the
interpretation or performance, or in connection with this Agreement through
mutual agreement and negotiation. In case no settlement can be reached through
consultation, each Party may submit such matter to the Shanghai Sub-commission
of China International Economic and Trade Arbitration Committee for arbitration.
The arbitration shall be held in Shanghai. The arbitration proceedings shall be
conducted in Chinese. The arbitration award shall be final and binding upon the
Parties. The arbitration award may be submitted to any court with jurisdiction
for enforcement.   13.2   (CHINESE CHARACTERS) [c17382c17382399.gif]

ARTICLE XIV
(CHINESE CHARACTERS) [c17382c17382400.gif]
NOTICES
(CHINESE CHARACTERS) [c17382c17382401.gif]

14.1   Any notice which is given by the Parties for the purpose of performing
the rights and obligations hereunder shall be in writing. Where such notice is
delivered personally, the time of notice shall be the time when such notice
actually reaches the addressee. Where such notice is transmitted by telex or
facsimile, the notice time shall be the time when such notice is transmitted. If
such notice does not reach the addressee on a business date or reaches the
addressee after the business time, the date of notice shall be the next business
day. The delivery place shall be the address first written above for each Party
hereto or any other address provided to the other Parties in writing from time
to time. Written method includes fax and telefax.   14.1   (CHINESE CHARACTERS)
[c17382c17382402.gif]

ARTICLE XV
(CHINESE CHARACTERS) [c17382c17382403.gif]
APPENDIX
(CHINESE CHARACTERS) [c17382c17382404.gif]
15.1 The Appendix of this Agreement as attached hereto is part of this
Agreement.
15.1 (CHINESE CHARACTERS) [c17382c17382405.gif]

 

10



--------------------------------------------------------------------------------



 



ARTICLE XVI
(CHINESE CHARACTERS) [c17382c17382406.gif]
EFFECTIVENESS
(CHINESE CHARACTERS) [c17382c17382407.gif]

16.1   This Agreement and any amendments, supplements and modifications shall be
in writing and come into effect upon execution by the Parties hereto.   16.1  
(CHINESE CHARACTERS) [c17382c17382408.gif]

16.2   This Agreement is executed both in Chinese and English in one or more
original or facsimile counterparts. The Chinese version will prevail in the
event of any inconsistency between the English and any Chinese translations
thereof.   16.2   (CHINESE CHARACTERS) [c17382c17382409.gif]

[Remainder of Page Left Intentionally Blank — Signature Page Follows]
(CHINESE CHARACTERS) [c17382c17382410.gif]

 

11



--------------------------------------------------------------------------------



 



[Equity Interest Pledge Agreement — Signature Page]
(CHINESE CHARACTERS) [c17382c17382411.gif]
IN WITNESS WHEREOF, the Parties have executed this Agreement on the date first
above written.
(CHINESE CHARACTERS) [c17382c17382412.gif]

            Taian Yisheng Management & Consulting Co., Ltd.,
(CHINESE CHARACTERS) [c17382c17382413.gif]
      By:           Name:           Its:        Mr. Wang Xuchun
(CHINESE CHARACTERS) [c17382c17382414.gif]
      By:           Name:                   Mr. Huang Lingfa
(CHINESE CHARACTERS) [c17382c17382415.gif]
      By:           Name:                   Mr. Qiao Binglong
(CHINESE CHARACTERS) [c17382c17382416.gif]
      By:           Name:                   Mr. Wang Guo
(CHINESE CHARACTERS) [c17382c17382417.gif]
      By:           Name:                

 

12



--------------------------------------------------------------------------------



 



Appendix 1
(CHINESE CHARACTERS) [c17382c17382418.gif]
Announcement Letter
(CHINESE CHARACTERS) [c17382c17382419.gif]
Shandong Xiangrui Pharmacy Co., Ltd (the “Company”) is a limited liability
company established and validly existing under the laws of the PRC. We, as
shareholders of the Company, hold collectively a 100% equity interest in the
Company. We hereby irrevocably waive any pre-emptive right we may have upon 100%
equity interest in the Company and will not encumber the transfer of the equity
interest you proposed in any way.
(CHINESE CHARACTERS) [c17382c17382420.gif]
This Announcement Letter is effective as of May 9, 2011.
(CHINESE CHARACTERS) [c17382c17382421.gif]

 

13